UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-5193


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NORMAN JAMES MCNEILL,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:08-cr-00448-WO-1)


Submitted:   June 28, 2010                 Decided:   July 22, 2010


Before KING, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.    Anna Mills Wagoner, United States Attorney,
Angela   Hewlett  Miller,   Assistant  United  States  Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Norman James McNeill appeals his conviction following

a    plea   agreement          and     120   month      sentence    for    one    count     of

distributing        50.1       grams    of   cocaine       base    in    violation     of    21

U.S.C. § 841(a)(1), (b)(1)(A) (2006).                           McNeill’s counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),     certifying          that    there     are     no   meritorious       issues     for

appeal, but questioning whether McNeill’s sentence, which was

the statutory mandatory minimum, was reasonable.                              McNeill was

advised of his right to file a pro se supplemental brief, and

has done so.        For the reasons that follow, we affirm.

              “Regardless of whether the sentence imposed is inside

or    outside      the    [g]uidelines        range,      the     appellate      court    must

review      the    sentence          under   an       abuse-of-discretion        standard.”

Gall v. United States, 552 U.S. 38, 51 (2007).                           Appellate courts

are    charged       with        reviewing        sentences        for    reasonableness,

considering both the procedural and substantive reasonableness

of a sentence.           Id.

              In    determining          procedural        reasonableness,        we     first

assess      whether       the    district         court    properly       calculated        the

defendant’s advisory guidelines range.                            Id. at 51.        We then

determine whether the district court failed to consider the 18

U.S.C. § 3553(a) (2006) factors and any arguments presented by

the parties, treated the guidelines as mandatory, selected a

                                                  2
sentence      based    on    “clearly         erroneous      facts,”         or      failed       to

sufficiently      explain         the    selected        sentence.           Id.;           United

States v.     Pauley,       511 F.3d 468,   473     (4th Cir. 2007).                  “The

district court ‘must make an individualized assessment[,]’. . .

apply[ing]      the    relevant         § 3553(a)         factors       to     the        specific

circumstances of the case before it.”                       United States v. Carter,

564 F.3d 325,    328    (4th Cir. 2009)             (quoting       Gall        v.    United

States, 552 U.S. 38, 50 (2007)).

              Additionally,        a    district         judge    must    detail          in   open

court the reasons behind its chosen sentence, “‘set[ting] forth

enough to satisfy the appellate court that he has considered the

parties’ arguments and has a reasoned basis for exercising his

own   legal    decisionmaking           authority.’”             Id.    (quoting          Rita    v.

United States, 551 U.S. 338, 356 (2007)).

              Finally, we review the substantive reasonableness of

the   sentence,       “taking          into    account       the       ‘totality          of     the

circumstances, including the extent of any variance from the

[g]uidelines range.’”              Pauley, 511 F.3d at 473 (quoting Gall,
552 U.S. at 51)

              Here, it is clear that the district court’s sentence

was   procedurally          reasonable.            The    district        court           properly

calculated     McNeill’s      Guidelines           range    at     120    to      150     months’

imprisonment,         and    provided          an        individualized           assessment,

explicitly stating why he chose to sentence McNeill to the lower

                                               3
end    of   the       Guidelines     range.            Accordingly,        we     find   that

McNeill’s sentence was procedurally reasonable.

             This       court     accords    a    sentence        within    the     properly

calculated           guidelines     range        an     appellate      presumption         of

reasonableness.           United States v. Abu Ali, 528 F.3d 210, 261

(4th Cir. 2008), cert. denied, 129 S. Ct. 1312 (2009).                                 Such a

presumption can be rebutted only by showing “that the sentence

is unreasonable when measured against the § 3553(a) factors.”

United      States        v.       Montes-Pineda,          445 F.3d 375,      379

(4th Cir. 2006) (internal quotation marks omitted).                                McNeill’s

sentence was within the Guidelines range, and his counsel has

not    demonstrated        that     the     sentence       was     unreasonable.           We

therefore find that his sentence was substantively reasonable.

             McNeill raises one issue in his pro se supplemental

brief:      whether       the     Assistant       United     States         Attorney      who

prosecuted his case was licensed to practice law at the time he

entered the plea agreement.               After reviewing the record, we find

that     even     if     the    Government’s           attorney     was     not     properly

licensed, there was no showing of prosecutorial misconduct and

McNeill has not shown that he was prejudiced.

             In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.         We    therefore     affirm       the    district    court’s        judgment.

This court requires that counsel inform his client, in writing,

                                             4
of his right to petition the Supreme Court of the United States

for further review.       If McNeill requests that a petition be

filed,   but   counsel   believes   that   such   a   petition   would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.       Counsel’s motion must state that

a copy thereof was served on McNeill.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                 AFFIRMED




                                    5